Citation Nr: 1624811	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a fractured coccyx with degenerative joint disease of the lumbar spine.

2.  Entitlement to an increased rating for irritable bowel syndrome (IBS), rated 10 percent prior to January 13, 2015, and 30 percent from January 13, 2015.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness.

4.  Entitlement to service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness.

5.  Entitlement to service connection for erectile dysfynction, to include as secondary to medication use for service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.  Among the medals received for his honorable service is the Southwest Asia Medal, indicating service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2016.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder (claimed as depression) was granted in full by a May 2014 rating decision, which granted service connection for posttraumatic stress disorder (claimed as depression).  The claim is thus not before the Board.



The issues of entitlement to an evaluation in excess of 20 percent for residuals of a fractured coccyx with degenerative joint disease of the lumbar spine, and service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record during his February 25, 2016 hearing, the Veteran withdrew his appeal for entitlement to an increased rating for IBS and entitlement to service connection for erectile dysfynction, to include as secondary to medication use for service-connected disability.  

2.  In an August 2009 decision, the Board of Veterans' Appeals (Board) denied in relevant part a claim for service connection for a disorder manifested by fatigue, to include as due to an undiagnosed illness; the decision was not appealed, nor did the Veteran file a motion for reconsideration of the Board's decision.  

3.  Evidence received since the unappealed August 2009 Board decision which, in relevant part, denied a claim for service connection for a disorder manifested by fatigue, to include as due to an undiagnosed illness, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an increased rating for IBS by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for erectile dysfynction, to include as secondary to medication use for service-connected disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3.  An August 2009 Board decision that denied service connection for a disorder manifested by fatigue, to include as due to an undiagnosed illness is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2015).  

4.  The evidence received since the August 2009 Board decision is new and material; the claim of service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to entitlement to an increased rating for IBS and entitlement to service connection for erectile dysfynction, to include as secondary to medication use for service-connected disability, on the record at his February 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for fatigue as due to an undiagnosed illness was initially denied by a September 1999 rating decision, which the Veteran appealed.  The appeal was remanded by the Board in March 2004, and ultimately denied by the Board in an August 2009 decision on the grounds that the evidence did not establish a current diagnosis of chronic fatigue syndrome, and the most probative evidence of record did not show that the Veteran's symptomatology of fatigue was incurred or aggravated in service.  No appeal was taken from that determination.  That decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Although the May 2014 supplemental statement of the case (SSOC) reopened the claim, RO decisions are not binding on the Board.  Consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Since the last final denial, VA has received additional treatment records, including a September 2014 letter from a doctor asserting that the Veteran suffers from chronic fatigue syndrome, and a January 2015 disability benefits questionnaire filled out by the Veteran's private treating physician also indicating a diagnosis of chronic fatigue syndrome.  The record also now contains new VA examination reports, including a January 2015 examination report indicating that the Veteran does not have a diagnosis of chronic fatigue syndrome but that it is at least as likely as not that the Veteran has an undiagnosed illness with respect to the Veteran's service in Southwest Asia, and a March 2015 supplemental opinion reiterating that finding.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

On review, the Board finds that it has received new and material evidence.  The record now contains evidence of a chronic fatigue syndrome diagnosis, as well as a VA examiner's finding that the Veteran has an undiagnosed illness due to his service in Southwest Asia.  This evidence thus relates to the unestablished facts of a current disability and a nexus between that disability and service, meaning that it relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness, is reopened.  


ORDER

The appeal for entitlement to an increased rating for IBS is dismissed.

The appeal for entitlement to service connection for erectile dysfynction, to include as secondary to medication use for service-connected disability, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a chronic disability manifested by fatigue, to include chronic fatigue syndrome, as due to undiagnosed illness, is reopened, and to this extent, the appeal is granted.  


	(CONTINUED ON NEXT PAGE)

REMAND

Dr. B. wrote a letter in September 2014 asserting that the Veteran is suffering from chronic fatigue syndrome.  The Veteran states that he was treated by Dr. B. within two years of service.  Unfortunately, although a few pages of records from Dr. B. have been associated with the claims file intermixed with other records, these pages do not appear to be a complete record of the Veteran's treatment by Dr. B., and do not discuss chronic fatigue syndrome.  As the Veteran has identified these records, VA has an obligation to attempt to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  These records are of particular relevance because the onset of the Veteran's symptoms has been the source of some disagreement among the examiners attempting to account for those symptoms.    

As to the Veteran's back disability, the Veteran asserted at his February 2016 hearing that he has numbness  and pain shooting down his legs, which has grown increasingly worse, and has been documented by a private physician.  The most recent  VA examination was conducted in January 2015, and indicated no signs or symptoms of radiculopathy, which would include numbness and pain shooting down the legs.  The only treatment note recording such a complaint currently of record is a confusing May 2011 VA note stating that the Veteran's pain stayed in his back and that it shot down the left leg to above the right knee.  As the Veteran testified that numbness and pain in the legs was recorded by an outside or private physician, this does not appear to be the record to which he was referring.  The Board notes that the Veteran's primary treating physician is a Dr. A., and that the most recent record of this treatment is from July 2014.  Upon remand, an attempt should be made to obtain more recent treatment records.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).

The Veteran's hearing testimony of radicular pain, in addition to identifying private treatment records that have not been associated with the claims file, indicates that the Veteran's back condition has worsened.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected for residuals of a fractured coccyx with degenerative joint disease of the lumbar spine.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

The claims folder should also be updated to include VA treatment records compiled since May 26, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran asserted in his hearing testimony that he was treated by a VA medical facility in Bremerton, Washington in approximately 1994.  Upon remand, ensure that all records of the Veteran's treatment by the VA Puget Sound Health Care System, to include the Bremerton Outpatient Clinic, are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization, request records related to the Veteran's medical treatment by Dr. B., who asserted that the Veteran had chronic fatigue syndrome in a September 2014 letter, and records of the Veteran's treatment by Dr. A. after July 15, 2014.  VA has previously received records from Dr. A. in August 2014.  The Veteran should also be asked to identify any other private treatment provider who may have relevant treatment records, specifically any record(s) of numbness or pain shooting down his legs, as noted in his February 2016 hearing testimony.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Obtain all records of the Veteran's treatment at the Louis Stokes Cleveland VA Medical Center and all associated outpatient clinics dated from May 26, 2015 to the present.  Ensure that all records of the Veteran's treatment by the VA Puget Sound Health Care System, including the Bremerton Community Based Outpatient Clinic (CBOC), are associated with the claims file, to specifically include records from 1994.

If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing all of the above development, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals of a fractured coccyx with degenerative joint disease of the lumbar spine.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Specifically, the VA examiner's opinion should address whether the Veteran's functional ability is limited during flare-ups or when the lower spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so, he or she must explain why this information could not be feasibly provided.  The examiner is also advised that the Veteran asserted in his February 2016 hearing testimony that he experiences numbness and pain shooting down his legs, and is asked to determine whether any radiculopathy is associated with the Veteran's service-connected lumbar spine disability.  

4.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


